DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 8-12, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US Patent Application Publication # 2003/0155147).
Regarding Claim 1, Robinson discloses a cable leadthrough device for leading a cable (i.e. grounding electrode conductor 1) through an opening (i.e. inlet 3) in a wall (i.e. panel board 4), having a housing (i.e. flange 11) that can be fastened in the area of the opening, wherein the cable can be led through the housing along a leadthrough channel parallel to a leadthrough axis, and also having a strain relief device (i.e. improved Kenny clamp 7) with at least one clamping element (i.e. two parts 7a) for clamping a cable led through the leadthrough channel, characterized in that: the at least one clamping element is mounted so as to be movable on the housing, by means of a guide device (i.e. fitting 10), along a guide axis inclined (i.e. tapered) in relation to the leadthrough axis, between a clamping position, in which it radially narrows the leadthrough channel, and a release position, in which it releases the leadthrough channel, a force application system (i.e. large nut 13) being provided for generating a driving force with at least one force component that acts along the guide axis and that pushes at least one clamping element towards its clamping position (Fig. 1-5; Abstract; Paragraph 0031). As the nut 13 is turned it compresses the tapered sleeve/clamp 7 around the conductor 1. 
Regarding Claim 3, Robinson discloses that the at least one clamping element has a clamping-3- surface (i.e. the inner bore surface of parts 7a) for 

Regarding Claim 5, Robinson discloses that the at least one clamping element (i.e. two parts 7a) has a sliding slope which is preferably arranged at the edge, for inserting a cable into the leadthrough channel, wherein the sliding slope preferably has an inclination to the leadthrough axis opposite to the guide axis (Fig. 3-5; Paragraph 0031). The front edge of parts 7a of clamp 7 shown to be chamfered or sloped opposite to the inclination of the outer surface of said parts 7a and the inner surface of fitting 10. 

Regarding Claim 6, Robinson discloses that several clamping elements (i.e. two parts 7a) are provided, which are preferably arranged in a regularly distributed manner over the circumference of the leadthrough channel (Fig. 3-5; Paragraph 0031). 

Regarding Claim 8, Robinson discloses that an in particular manually actuatable release apparatus (i.e. large nut 13) is provided, by means of which the at least one clamping element (i.e. two parts 7a) is transferable from its clamping position into its release position (Fig. 3-5; Paragraph 0031). As the nut 13 is turned, it compresses the tapered sleeve/clamp 7 around the conductor 1. Therefore, when nut 13 is turned in the opposite direction, thus unscrewing it, the tapered sleeve/clamp 7 is released and uncompressed.-4-

Regarding Claim 9, Robinson discloses that the release apparatus (i.e. large nut 13) has an actuating element (i.e. sloped inner edge which abuts the front edge of tapered sleeve/clamp 7), wherein at least one component of an actuating force exerted on the at least one clamping element by an actuation of the actuating element is effective along the guide axis and applies the at least one clamping element in the direction of its release position (Fig. 3-5; Paragraph 0031). When nut 13 is unscrewed, its sloped inner edge which abuts the front edge of tapered sleeve/clamp 7 is moved away and the tapered sleeve/clamp 7 is released and uncompressed.

Regarding Claim 10, Robinson discloses that the actuating element (i.e. large nut 13) is mounted on the housing (i.e. fitting 10) movably along an actuating path (i.e. along externally threaded fitting 9) along the between a rest position and an actuating position, and in that the actuating force is generatable by or on transferring from the rest position to the actuating position (Fig. 3-5; Paragraph 0031).   As the nut 13 is turned, it compresses the tapered sleeve/clamp 7 around the conductor 1 by pressing its sloped inner edge against the front edge of tapered sleeve/clamp 7.

Regarding Claim 11, Robinson discloses that the actuating element (i.e. large nut 13) is rotatably mounted on the housing (i.e. fitting 10 and externally threaded fitting 9) and is rotatable about the leadthrough axis of the housing (Fig. 3-5; Paragraph 0031).  Nut 13 is rotated along the externally threaded fitting 9 and thus rotatable about the axis.

Regarding Claim 12, Robinson discloses that the actuating element has a leadthrough opening (i.e. inner bore of nut 13) for leading through a cable, wherein a sealing membrane (i.e. front surface of tapered sleeve/clamp 7) for sealing a led-through cable (i.e. conductor 1) is provided in the region of the leadthrough opening (Fig. 3-5; Paragraph 0031).  

Regarding Claim 15, Robinson discloses that the housing has a fastening body (i.e. lock nut 12) for fastening to the wall and a preferably screwable housing body (i.e. threaded surface of externally threaded fitting 9) which can be connected to the fastening body (Fig. 3-5; Paragraph 0031). The external surface of the fitting is threaded in order to be fastened into inlet 3 of panel board 4 with lock nut 12 as shown in Fig. 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent Application Publication # 2003/0155147).
Regarding Claim 2, Robinson discloses that the leadthrough axis encloses an acute angle with the guide axis (Fig. 4 & 5; Paragraph 0031). As shown in the cited figures, the “leadthrough axis”, which is where conductor 1 is located when installed, forms an acute angle with the tapered inner surface of the fitting 10.
Robinson does not explicitly disclose that the angle is between 5º and 45 º in particular an angle between 15º and 30º.
It would have been an obvious matter of design choice to make the acute angle between 5º and 45 º or in particular an angle between 15º and 30º, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the acute angle between 5º and 45 º or in particular an angle between 15º and 30º, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent Application Publication # 2003/0155147) in view of Kepka (German Patent Application Publication # DE102010062820).
Regarding Claim 4, Robinson discloses that the clamping surface (i.e. the inner bore surface of parts 7a) has a surface structuring for improving the adhesion between the clamping surface and a led-through cable (Fig. 3 & 4; Abstract; Paragraph 0031). The inner bore of parts 7a of clamp 7 is shown to be structured in a cylindrical shape when fully assembled which fits around the conductor in order to clamp it. This structure would improve adhesion between the surfaces by form-fitting to a wide range of conductor sizes and dimension.
Robinson does not explicitly disclose that the surface structuring is in the form of a plurality of clamping knobs arranged in a distributed manner over the clamping surface.  
Kepka teaches that the surface structuring (i.e. of the surface of nose 52 & 56 of elements 46 & 48) is in the form of a plurality of clamping knobs (i.e. rough or furrow-like profile) arranged in a distributed manner over the clamping surface (Fig. 3; Paragraph 0033).
Kepka teaches that it is well known in the art of clamps to have a roughened surface as the clamping surface in order to increase the friction between the cable and said surface. It would have been obvious to one skilled in the art to provide such a roughened surface on the inner bore of the clamp of Robinson, as taught by Kepka, in order to increase the friction between the cable and the clamping surface and thus increase the adhesion and clamping effect of the clamp. 

Claim 7, 13, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent Application Publication # 2003/0155147) in view of Kiely (US Patent Application Publication # 2005/0035594).
Regarding Claim 7, Robinson does not explicitly disclose that the force application system has at least one spring, preferably in the form of a compression spring.  
Kiely teaches that the force application system (i.e. compression ring 29) has at least one spring (i.e. compression spring ring/spring steel), preferably in the form of a compression spring (Fig. 2, 3, 7; Abstract; Paragraph 0022-0024, 0026, 0032; Claim 1 & 13).
Kiely teaches a cable gland structurally similar to the clamp of Robinson in which a cable conduit is fitted and compressed (i.e. clamped) by a compression ring that comprises a compression spring made of spring steel. It would have been obvious to one skilled in the art to use a compression spring in the apparatus of Robinson, as taught by Kiely, in order to improve the coupling and sealing of the assembly. 

Regarding Claim 13, Robinson does not explicitly disclose a sealing apparatus which is arranged on the housing for sealing a cable which is led through the housing is provided.  
Kiely teaches a sealing apparatus (i.e. sealing gland 28) which is arranged on the housing for sealing a cable which is led through the housing is provided (Fig. 2, 3, 5, 6; Abstract; Paragraph 0021, 0022, 0026, 0032; Claim 1 & 13).
Kiely teaches that it is well known in the art to use a sealing gland inside a cable conduit feedthrough/leadthrough which helps to seal the assembly from water, etc. It would have been obvious to one skilled in the art to provide such a sealing gland in the apparatus of Robinson, as taught by Kiely, in order to improve the sealing of the feedthrough.

Regarding Claim 14, Robinson does not explicitly disclose discloses that the sealing apparatus (i.e. sealing gland 28) has at least one conically narrows sealing body.
 Kiely teaches that the sealing apparatus (i.e. sealing gland 28) has at least one conically narrows sealing body. (Fig. 2, 3, 5, 6; Abstract; Paragraph 0021, 0022, 0026, 0032; Claim 1 & 13). 
Kiely teaches that it is well known in the art to use a sealing gland inside a cable conduit feedthrough/leadthrough which helps to seal the assembly from water, etc. The sealing gland is shown to have a tapered surface/diameter which “conically narrows”. It would have been obvious to one skilled in the art to provide such a sealing gland in the apparatus of Robinson, as taught by Kiely, in order to improve the sealing of the feedthrough.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/RJA/           Examiner, Art Unit 2847     

/William H. Mayo III/           Primary Examiner, Art Unit 2847